Title: Report on the Petition of William Wirtz, [27 February 1794]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, February 27, 1794Communicated on March 3, 1794]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury, to whom was referred by an order of the House of Representatives of the 8th of January 1793, the petition of William Wirtz, thereupon respectfully reports as follows—
It is stated by the petitioner, that he acted as Barrack Master and Assistant Commissary of Prisoners in the Borough of Lancaster during a certain period in the year 1782, for which Services he claims Compensation.
It does not appear that in the year 1782 such an appointment as Barrack Master was authorized by any Resolution of Congress: It is understood that the Service was connected with that of the Deputy Commissary of prisoners and was to be performed by him—That persons were employed by that Officer to assist in his duties, who were paid by him and the payments charged in his Account.

The Petitioner (alleging that he was appointed by the Deputy Commissary of Prisoners) it is presumed ought to have obtained Compensation for his Services through the same Channel. There being no evidence of a timely application, the Claim is now barred by the Act of the 23d July 1787, and is considered by the Secretary as one of those, in regard to which a Legislative interposition would not be adviseable.
All which is humbly submitted

Alexander HamiltonSecy. of the Treasury
Treasury Department February 27th. 1794.

